Citation Nr: 9923387	
Decision Date: 08/18/99    Archive Date: 08/26/99

DOCKET NO.  98-18 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel


INTRODUCTION

The veteran had service between November 1941 and February 
1946.  Service department records reflect that he was 
"beleaguered" from December 1941 to April 1942; he was a 
prisoner of war (POW) from April 10, 1942, to August 5, 1942; 
he was "missing" from August 6, 1942, to October 5, 1942; 
he was engaged in civilian pursuits from October 1942 to 
January 1944; he was "missing" from January 16, 1944, to 
January 15, 1945; he was engaged in civilian pursuits from 
January 1945 to August 1945; and he served in the regular 
Philippine Army from August 1945 to February 1946.

The veteran died in February 1992, and the appellant is his 
surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 1997 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, 
Philippines, which denied the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death.

The Board notes that the appellant was scheduled for a 
personal hearing before a Member of the Board in Manila, 
Philippines, and given notice of the date and time thereof.  
However, the appellant failed to appear for the hearing, and 
there is no indication of record that she requested a 
postponement of said hearing.  Thus, this appeal continues as 
though the appellant's request for a hearing had been 
withdrawn.  38 C.F.R. § 20.704(d) (1998).


FINDINGS OF FACT

1.  The veteran was a POW from April 10, 1942, to August 5, 
1942, and he served in the regular Philippine Army from 
August 1945 to February 1946.

2.  The veteran died in February 1992 at the age of 75 from 
cardiorespiratory arrest, with an antecedent cause of 
hypoglycemia, and with typhoid fever and urinary tract 
infection as significant conditions contributing to his 
death.

3.  At the time of his death, the veteran was not service-
connected for any disability.

4.  There is no competent evidence of record demonstrating a 
nexus between the cause of the veteran's death and his 
military service. 


CONCLUSION OF LAW

The appellant's claim of entitlement to service connection 
for the cause of the veteran's death is not well grounded.  
38 U.S.C.A. §§ 1310, 5107(a) (West 1991); 38 C.F.R. § 3.312 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background.  The veteran was discharged from military service 
in February 1946.  Service department records indicate that 
his service medical records, if made, were lost or destroyed 
as a result of the war.  

Prior to his August 1945 entrance into active duty with the 
regular Philippine Army, the veteran completed an affidavit 
wherein he did not report, when questioned, of having 
incurred any wounds or illnesses during his prior service 
periods.  

Evidence reflecting that the veteran suffered in-service 
illness includes a Philippine Army affidavit that the veteran 
executed in December 1946.  The veteran reported in the 
affidavit that he had suffered from malaria and dysentery 
between August 1942 and October 1942 while he was held in 
captivity as a POW.  A service department record entitled 
"Extract of PA AGO Form 23," also dated in December 1946, 
indicates that the veteran incurred no permanent disabilities 
while in service.  

The veteran applied for VA benefits in March 1949, contending 
that he was entitled to such benefits on account of his 
"suffering from chest pain and coughing" which resulted in 
"spitting blood for a long time."  The veteran alleged that 
the chest condition was a result of his captivity in a POW 
camp.  He also reported in his application that he suffered a 
gunshot wound while in service.  In October 1949, the RO 
found that the evidence did not show that "tuberculosis" 
had been incurred in service, or within the regulatory 
presumptive period following service, and thus the veteran's 
claim based on a chest condition was denied.  The same 
decision deferred a holding pertaining to the veteran's claim 
of service connection for a gunshot wound.

Subsequent to the RO's 1949 decision, the veteran submitted 
affidavits of service comrades.  Two of his comrades stated 
in a December 1949 joint affidavit that the veteran "was 
shot in the leg" in or around April 1942 while "engaged in 
a fight in Trail 7. . . ."  A joint affidavit from two other 
comrades reflects that, at some point during their service 
with the veteran, they saw that he was "seriously sick" and 
was "[v]omitting blood" 

Pursuant to his gunshot wound claim, the veteran was afforded 
a VA special orthopedic examination in August 1950.  The 
veteran presented to the examination with complaints of pain 
and weakness of the right lower extremity.  He told the VA 
physician that he received a bullet wound during combat in 
April 1942, and the physician noted that the veteran appeared 
poorly nourished and ill.  Examination showed a scar, 
residual to the gunshot wound, penetrating the right leg, 
middle third level, medial posterior aspect.  The scar 
measured four centimeters by one centimeter; it was slightly 
depressed and non-painful.  The physician noted loss of 
muscle substance at the site of injury, but found no muscle 
atrophy of the leg.  There was no limitation of motion of the 
knee joint, but crepitus was present on motion of the leg.  
Nerve examination showed hypoesthesia of the medial posterior 
aspect of the right leg from the level of the injury down.  
Examination of the veteran's chest was noted as "within 
normal limits," and "nothing unusual" was found concerning 
the veteran's right leg.  Diagnoses pertaining to the 
residual of the gunshot wound was cicatrix, healed; 
involvement of muscle group XI with manifestations; and 
hypoesthesia.

In a December 1950 decision, the RO continued its denial of 
the veteran's claim of service connection for tuberculosis.  
The decision also denied the veteran's claim of service 
connection for a gunshot wound, as the RO found that the 
veteran had failed to provide an adequate explanation, when 
asked, as to why he did not report the gunshot wound he 
allegedly incurred in 1942 as a "wound incurred in service" 
when he was questioned about the same in the August 1945 
Philippine Army affidavit.

The veteran continued to submit additional evidence in 
support of his claim, including a medical examination report 
dated in December 1952.  The veteran presented at that 
examination complaining of right leg pain that radiated to 
his waist.  Examination revealed "two scars of [a] bullet 
wound" on the veteran's right leg, which "slightly" 
effected that leg's mobility.  The veteran's cardiovascular 
system, respiratory system, and genito-urinary system were 
found to be "normal."

The veteran died in February 1992 at the age of 75.  His 
death certificate listed cardiorespiratory arrest as the 
immediate cause of death, with an antecedent cause of 
hypoglycemia, and with typhoid fever and urinary tract 
infection as significant conditions contributing to his 
death.  At the time of the veteran's death he was not service 
connected for any injury or disease. 

The appellant filed a claim in April 1997, contending that 
she was entitled to service connection for the cause of the 
veteran's death.  Pursuant to information provided by the 
appellant, the RO obtained the veteran's terminal hospital 
records from the Mariano Marcos Memorial Hospital, a 
statement by R. Salvador, M.D., and a copy of the veteran's 
death certificate. 

In a June 1997 letter, Dr. Salvador informed the RO that the 
veteran's terminal hospital records were the only documents 
available because other records, if any, were likely 
destroyed by flooding or eaten by termites.  Terminal 
hospital records reflect that the veteran was admitted on 
February 16, 1992, for hypogastric pain, fever, and urinary 
retention.  Impression was urinary tract infection, rule out 
typhoid fever.  The veteran died within four hours after his 
admission to the hospital.  The private medical records made 
no findings as to the etiological nature of the illnesses 
with which the veteran presented on the day of his death, and 
they do not reflect any medical history as to whether the 
veteran incurred any in-service injury or disease.

After reviewing the appellant's claims file, the RO issued an 
October 1997 decision denying her claim, as the veteran's 
death was held not to have been caused or contributed to by 
any service-connected disease or injury.  The appellant 
initiated her appeal on the decision in March 1998.

In a December 1998 letter, the RO informed the appellant 
that, based upon the evidence of record, she was not entitled 
to benefits as a survivor of a veteran rated totally disabled 
at the time of death under 38 U.S.C.A. § 1318.

Legal Criteria and Analysis.  Pursuant to 38 U.S.C.A. 
§ 5107(a), a person who submits a claim to VA has the burden 
of providing evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  The United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter "the Court") defines a 
well-grounded claim as one that is plausible, that is, a 
claim which is meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).

Where the determinative issue involves medical etiology or a 
medical diagnosis, competent medical evidence that a claim is 
"plausible" or "possible" is required for the claim to be 
well grounded.  See Epps v. Gober, 126 F.3d 1464, 1469 (Fed. 
Cir. 1997) (adopting the Courts prior definition of a well-
grounded claim as set forth in Caluza v. Brown, 7 Vet. App. 
498, 506 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  This burden may not be met merely by presenting lay 
testimony, as lay persons are not competent to offer medical 
opinions.  See, e.g., Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

Generally, service connection may be granted for a disability 
resulting from personal injury incurred or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury or disease.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (1998).  Regulations of VA state that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. 
§ 3.303.  

In order to establish service connection for the cause of the 
veteran's death, a surviving spouse must show that a 
disability incurred in or aggravated by service was either a 
principal or contributory cause of death.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.  A service-connected disability will 
be considered the principal cause of death when such 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  The 
service-connected disability will be considered a 
contributory cause of death when it contributed substantially 
or materially to death, that it combined to cause death, or 
that it aided or lent assistance to the production of death.  
38 C.F.R. § 3.312(c)(1).  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  Id.  The 
debilitating effects of a service-connected disability must 
have made the veteran materially less capable of resisting 
the fatal disease or must have had a material influence in 
accelerating death.  Lathan v. Brown, 7 Vet. App 359 (1995).

In the case of former POW's, VA regulations provide that a 
number of diseases will be considered service-connected if 
found at any time after discharge or release from active 
service, even though there is no record of such disease 
during service, provided the rebuttable presumption 
provisions of 38 C.F.R. § 3.307 are also satisfied.  See 38 
C.F.R. § 3.309(c).  Under 38 C.F.R. § 3.307(d), evidence 
which may be considered in rebuttal of service incurrence of 
a disease listed in 38 C.F.R. § 3.309 will be any evidence of 
a nature usually accepted as competent to indicate the time 
of existence or inception of disease, and medical judgment 
will be exercised in making determinations relative to the 
effect of intercurrent injury or disease.  The expression 
"affirmative evidence to the contrary" will not be taken to 
require a conclusive showing, but such showing as would, in 
sound medical reasoning and in the consideration of all 
evidence of record, support a conclusion that the disease was 
not incurred in service.  38 C.F.R. § 3.307(d).

Unless the evidence of record shows examination at the time 
of entrance into the Armed Forces of the United States, 
persons having served in the Philippine and Insular Forces 
are not entitled to the "presumption of soundness" afforded 
under 38 C.F.R. § 3.304(b) (1998).  See 38 C.F.R. § 3.8(c)(2) 
(1998).  This also applies to said persons who reentered the 
Armed Forces after a period of inactive service.  Id.

The Board finds it prudent to reiterate that a well-grounded 
claim must fulfill three elements: (1) a disability, in the 
form of a medical diagnosis; that existed at the time of the 
veteran's death; (2) appropriate lay or medical evidence of a 
disease or injury in service or, if appropriate, within an 
applicable presumptive period, and (3) medical evidence of a 
link between the veteran's death and the claimed in-service 
injury or disease.  See Caluza v. Brown, 7 Vet. App. 498 
(1995).

Initially, the Board finds that the presumptions afforded 
POWs under 38 C.F.R. § 3.307 are not for application in the 
instant case, as the evidence of record reflects that the 
veteran was never diagnosed post-service with any of the 
applicable diseases outlined in 38 C.F.R. § 3.309(c).  The 
evidence of record does reflect that the veteran received in-
service treatment for dysentery, which is an applicable 
disease under 38 C.F.R. § 3.309 if shown to be chronic.  
However, there is no diagnostic evidence establishing that 
the dysentery the veteran incurred while a POW was chronic in 
nature, or that it recurred at any time after the initial 
treatment of the same between August and October 1942.  Thus, 
in the instant case there is no disease shown by the evidence 
that warrants application of 38 C.F.R. § 3.307.

The Board has considered the appellant's lay statements to 
the effect that the illnesses the veteran may have incurred 
during service are causally related to his death.  However, 
it must be recalled that, at a minimum, there must be medical 
evidence which demonstrates a nexus between the cause of the 
veteran's death and a disease or injury incurred in service.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312; Caluza, 7 Vet. App. at 
506.  The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Caluza, supra; Grottveit, 5 
Vet. App. at 93.  In the instant case, there is nothing in 
the claims folder indicating that the appellant is qualified 
through experience, training, or education to render a 
medical opinion.  See Espiritu, 2 Vet. App. at 494. 

Contrary to the appellant's contentions, the pertinent and 
probative medical records submitted in support of her claim 
are devoid of evidence tending to establish that any illness 
the veteran might have incurred during his service from 1941 
to 1946 could be etiologically linked with his death in 1992.  
There is no competent and probative evidence of record 
establishing that the veteran presented with or was diagnosed 
with any cardiorespiratory ailments, hypoglycemia, typhoid 
fever, or urinary tract infections during his service or for 
many years thereafter.  Thus, the record completely lacks 
competent evidence that might show the veteran incurred any 
of the diseases during service that are noted on his death 
certificate as the direct, antecedent, or underlying causes 
of death.  

Absent a showing by competent and probative evidence that the 
veteran had a disease or injury warranting service 
connection, and that such a disease or injury had some causal 
relationship with his death, there can be no plausible basis 
for allowance of the appellant's claim.  See Espiritu, 2 Vet. 
App. at 494.  Thus, it is the decision of the Board that the 
appellant has not met the initial burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that her claim for service connection 
for the cause of the veteran's death is well grounded.  See 
Libertine v. Brown, 9 Vet. App. 521 (1996); Caluza, 7 Vet. 
App. at 506; Murphy, 1 Vet. App. at 81.


ORDER

Service connection for the cause of the veteran's death is 
denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

